                                                 
                                                                                                                                                         
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                       1                Joseph W. Rose, State Bar No. 232261               Howard A. Sagaser, State Bar No. 72492
                                                 
                                                 
                                                           joe@joeroselaw.com                              Ian B. Wieland, State Bar No. 285721
                                       2                Mehran Tahoori, State Bar No. 283313               David G. Litman, State Bar No. 285768
                                                           mehran@joeroselaw.com                           SAGASER, WATKINS & WIELAND, PC
                                                 
                                       3
                                                        ROSE LAW, APC                                      5260 North Palm Avenue, Suite 400
                                                        11335 Gold Express Drive, Suite 135                Fresno, CA 93704
                                       4         
                                                 
                                                        Gold River, California 95670                       Telephone:    (559) 421-7000
                                                        Telephone: (916) 273-1260                          Facsimile:    (559) 473-1483
                                       5                Facsimile:   (916) 290-0148
                                                 
                                                        Email:       legalteam@joeroselaw.com              Attorneys for Defendants
                                       6                                                                   MSI INVENTORY SERVICE CORPORATION,
                                                 
                                                 
                                                        Attorneys for Plaintiffs                           I-FRAN, INC. JAMES O’ MCCLAIN, AND
                                       7                KIM ROUSH, SHEILA EMMERLING, and                   SANDRA B. MCCLAIN
                                                 
                                                        CINDY HENDERSON, individually and on
                                       8                behalf of all other similarly situated
                                                 
                                       9         
                                                 
                                                 
                                       10        
 11335 GOLD EXPRESS DRIVE, SUITE 135




                                                 
                                                 
    GOLD RIVER, CALIFORNIA 95670




                                       11        
                                                                                      UNITED STATES DISTRICT COURT
                                                 
                                       12        
                                                                                    EASTERN DISTRICT OF CALIFORNIA
           ROSE LAW, APC




                                                 
                                                 
                                       13        
                                                 
                                       14           KIM ROUSH, SHEILA EMMERLING, and                       Case No. 2:17−CV−01010−JAM−KJN
                                                 
                                                 
                                                    CINDY HENDERSON, individually and on
                                       15           behalf of all other similarly situated,                STIPULATED AMENDMENT TO
                                                                                                           SCHEDULING ORDER AND ORDER
                                                 
                                       16        
                                                                    Plaintiffs,
                                                                                                           ACTION FILED: May 13, 2017
                                       17
                                                 
                                                 
                                                                                                           JUDGE: Hon. John A. Mendez
                                                    v.
                                                 
                                       18        
                                                    MSI INVENTORY SERVICE CORPORATION,
                                       19        
                                                 
                                                    I-FRAN, INC., JAMES O. MCCLAIN, SANDRA
                                                    B. MCCLAIN, and DOES 1 through 20, inclusive,
                                       20        
                                                 

                                       21
                                                 
                                                 
                                                                    Defendants.
                                                 
                                                 
                                       22        
                                                 
                                                 
                                       23                    Plaintiffs and Defendants (collectively, the  “Parties”), by and through their respective counsel
                                                 
                                       24           of record, hereby stipulate as follows:
                                       25                    WHEREAS, on January 13, 2018, this Court entered a scheduling order (Dkt 9) providing for a
                                       26           discovery completion deadline of March 15, 2019, an expert disclosure deadline of January 4, 2019, a
                                       27           supplemental expert disclosure deadline of January 31, 2019, among other dates;
                                       28    
                                                    ///

                                                     


2:17−CV−0101                                                                                                                                                1
 0−JAM−KJN                                                      STIPULATED AMENDMENT TO SCHEDULING ORDER AND [PROPOSED] ORDER
                                                 
                                                                                                                                                       
                                                 
                                                 
                                                 
                                                 
                                                 

                                       1
                                                 
                                                 
                                                           WHEREAS, the Parties have agreed to temporarily postpone formal discovery to concentrate
                                                 
                                       2
                                                 
                                                 
                                                    resources on ongoing settlement discussions;
                                                 
                                       3                   WHEREAS, the Parties are currently engaged in settlement discussions, are scheduled to
                                                 
                                                 
                                       4            participate in private mediation on December 12, 2018, and wish to amend the Court’s scheduling order
                                                 
                                                 
                                       5            to allow additional time for concentrated settlement discussions;
                                                 

                                       6
                                                 
                                                 
                                                           WHEREAS, the Parties agree to report to the Court regarding the status of the matter and
                                                 
                                       7
                                                 
                                                 
                                                    settlement discussions within approximately three months;
                                                 
                                       8                   NOW THEREFORE, the Parties hereby stipulate, subject to the approval of this Court, that:
                                                 
                                                 
                                       9                   1.      The January 13, 2018, scheduling order (Dkt 9) is vacated pending the Parties’ settlement
                                                 
                                                 
                                       10           discussions; and
 11335 GOLD EXPRESS DRIVE, SUITE 135




                                                 
                                                 
                                                           2.      The Parties will file a Joint Status Report on or before March 11, 2019, regarding the
    GOLD RIVER, CALIFORNIA 95670




                                       11        
                                                 

                                       12
                                                 
                                                 
                                                    status of settlement discussions and a proposed amendment to the scheduling order.
           ROSE LAW, APC




                                                 
                                       13           IT IS SO STIPULATED.
                                                 
                                                 
                                       14        
                                                 
                                                            Dated: December 9, 2018              SAGASER, WATKINS & WIELAND, PC
                                                 
                                       15        
                                                 

                                       16
                                                 
                                                 
                                                                                                   By:    /s/ Ian B. Wieland as auth. on 12/09/2018
                                                                                                            Ian B. Wieland
                                                 
                                       17        
                                                 
                                                                                                   Attorneys for Defendants
                                       18        
                                                 
                                       19        
                                                 
                                                 
                                                           Dated: December 9, 2018              ROSE LAW, A PROF. CORP.
                                       20        
                                                 
                                                 
                                       21                                                          By:    /s/ Joseph W. Rose
                                                 
                                                                                                           Joseph W. Rose
                                       22        
                                                 
                                                                                                   Attorneys for Plaintiff
                                       23                                                                 
                                                 
                                       24
                                                                                         IT IS SO ORDERED
                                       25

                                       26
                                                    Dated: 12/10/2018                                        /s/ John A. Mendez____________________
                                       27
                                                                                                             United States District Court Judge
                                       28    




                                                     


2:17−CV−0101                                                                                                                                              2
 0−JAM−KJN                                                      STIPULATED AMENDMENT TO SCHEDULING ORDER AND [PROPOSED] ORDER
